Per Curiam.

Respondent did not deny his involvement in the theft of over three quarters of a million dollars worth of utility services for his corporation. Such criminal activity cannot be lightly regarded by this court in its attempt to maintain the high ethical standards which must be an integral part of the legal profession in Ohio. Therefore, this court is compelled to go a step further than the recommendation of the board and permanently disbar the respondent.
Respondent has violated three Disciplinary Rules which require an attorney to avoid involvement in illegal or deceitful conduct.1 It is impossible for this court to reach any other decision than the one reached today. It is imperative that the members of the Ohio Bar avoid any conduct which reflects adversely on their fitness to practice law. In this case, respondent steps far *86beyond the threshold of bad judgment or questionable practices which are often the subject matter of proceedings which produce a lesser sanction. Respondent was a party to felony offenses.
This court finds respondent has violated disciplinary rule DR 1-102(A)(3), (4) and (6), and it is the judgment of this court that respondent be permanently disbarred.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.

 “DR 1-102 Misconduct.
“(A) A lawyer shall not:
* *
“(3) Engage in illegal conduct involving moral turpitude.
“(4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
<<* * *
“(6) Engage in any other conduct that adversely reflects on his fitness to practice law.”